Citation Nr: 1631859	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating based upon individual unemployability ("TDIU").


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from rating decisions dated August 2008 and June 2009 by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia.

In an August 2007 rating decision, the RO granted service connection for posttraumatic stress disorder ("PTSD") and assigned a disability rating of 30 percent effective June 1, 2006.  The Veteran filed a Notice of Disagreement (NOD) in November 2007, contesting the 30 percent rating for PTSD.  In an April 2008 rating decision, the RO increased the Veteran's PTSD disability rating from 30 percent to 50 percent, effective from June 1, 2006.  In a statement, dated June 2008, the Veteran indicated that he wanted a rating higher than 50 percent for PTSD, including a TDIU.  In a June 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, evaluated at 20 percent disabling, effective from February 4, 2009; denied a rating higher than 50 percent for the Veteran's service connected PTSD and also denied a TDIU.

The Veteran timely appealed the ratings assigned for his service connected diabetes mellitus and PTSD, and the denial of the TDIU.  See Notice of Disagreement dated June 2009; July 2009 Statement of the Case; July 2009 VA Form 9 substantive appeal.  In his substantive appeal, the Veteran requested a BVA videoconference hearing.  This hearing took place in December 2010.  A transcript of the hearing has been associated with the claims file.  See December 2010 BVA hearing transcript.   

In February 2011, the Board remanded the above-referenced claims to the RO for additional development.  The development has been completed, and the appeal has been returned to the Board for additional review.   

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's type II diabetes mellitus has required an oral hypoglycemic agent and a restricted diet, but has not required the restriction of any of the Veteran's activities.

2.  Throughout the appeal, the clinical signs and symptoms associated with the Veteran's PTSD most nearly approximates, at most, mild-to-moderate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3.  After forty-two years, the Veteran retired from his job as a truck driver and warehouse worker on July 18, 2008.   

4.  Since his retirement on July 18, 2008, the Veteran's service connected disabilities have not precluded employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2015). 

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate his/her claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. §3.159(b).  

VCAA-compliant notice was provided to the Veteran by a letter dated in April 2009. 

Concerning  VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claims.  VA examinations were conducted in	 August 2007, July 2008, April 2009 and December 2012.  These reports are adequate in relationship to the Veteran diabetes mellitus, PTSD and TDIU claims as they are based upon consideration of the Veteran's prior medical history and examinations, and describe the service
connected disabilities in sufficient detail such that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Veteran was also afforded the opportunity to testify before the Board in support of his claims.  A transcript of his December 2010 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issues that were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support the claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Additionally, in February 2011, the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the February 2011 remand, additional records were associated with the claims file and two new VA examinations were conducted in order to address the Veteran's current symptomatology related to his claims.  Thereafter, a supplemental statement of the case ("SSOC") was issued in January 2016.

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Claim of entitlement to a rating in excess of 20 percent for diabetes mellitus 

In June 2009, the Veteran was granted service connection for diabetes mellitus, type II, and assigned a twenty percent disability rating.  He is appealing the assigned rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Schedule"), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

In this case, the Veteran's diabetes mellitus has been evaluated under Diagnostic Code 7913.  In this regard, diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 
Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In addition to the foregoing, VA regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria. 

As discussed above, in order for a 40 percent disability rating to be awarded, the service connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met)(emphasis added); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

While the Veteran takes an oral hypoglycemic agent (December 2012 VA examination report, p. 3) and is on a restricted diet (April 2009 VA examination report, p. 2), meeting the requirements for a 20 percent disability rating, he does not meet the criteria for a 40 percent evaluation.  Specifically, there is no indication that he has been prescribed insulin or that his activities have been restricted because of his diabetes mellitus.  

In terms of insulin, the Board observes that during the Veteran's December 2012 VA examination, the examiner marked an "X" in the treatment portion of the examination report indicating that the Veteran was prescribed an oral hypoglycemic agent for his diabetes mellitus.  The examiner did not place an "X" in the box indicating that the Veteran was prescribed insulin once a day or more than once a day. 

As to regulation of activities, the United States Court of Appeals for Veterans Claims has indicated that it must be medically necessary for the Veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360 (2007)(emphasis added).  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."   In this case, the record shows that the Veteran has not been restricted in his ability to perform strenuous activities.  The VA diabetes examiner in December 2012 checked the box next to the word "NO" when asked whether the Veteran required regulation of his activities as part of the medical management of his diabetes mellitus.  See December 2012 VA examination report, p. 2; see also April 2009 VA examination report, p. 2 (VA examiner answered "No" in response to question of whether the Veteran was restricted in his ability to perform strenuous activities).  A review of the Veteran's post-service medical records shows an absence of a medical restriction of activity due to service connected diabetes mellitus.  Because the criteria for the assignment of a 40 percent disability rating are not met, the higher rating may not be awarded.  

In making this determination, the Board notes that the claims file contains a letter from L.H., RN, BSN dated in December 2010, in which L.H. essentially opines that changes in the Veteran's need to urinate, increases in his Blood Sugar labs and the Veteran's report that his doctor discussed his going under the "needle" more likely than not demonstrate a worsening of the Veteran's diabetes mellitus; and therefore an increased rating was requested.  As set forth above, the Veteran's diabetes mellitus has been evaluated under Diagnostic Code 7913.  To obtain an increased rating, the criteria of the code must be met.  Because the criteria for the assignment of a 40 percent disability rating are not met, the request for an increased rating must be denied.  

Consideration has also been given regarding whether the schedular evaluation in this case is inadequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, the Board finds the schedular evaluation in this case to be adequate.   The percent rating in excess of the assigned 20 percent rating is provided for certain manifestations of the service connected diabetes mellitus, but the evidence reflects that those manifestations, namely being prescribed insulin and having the Veteran's activities restricted because of his diabetes, are not present and have not been present at any time during this appeal.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes mellitus, as the criteria assess social and occupational impairment.  Further, it is noted that in the Veteran's December 2012 VA examination report, the examiner took occupational and activities of daily living into account, finding that the Veteran's condition created no functional impact.  There were also no indications in the claims file of any hospitalizations due to this condition.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

Claim of entitlement to a rating in excess of 50 percent for PTSD 

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.
A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (the "Court") has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below. 

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

As referenced above, in an August 2007 rating decision, the RO granted service connection for PTSD and assigned a disability rating of 30 percent effective June 1, 2006.  Subsequently, in an April 2008 rating decision, the RO increased the Veteran's PTSD disability rating from 30 percent to 50 percent, also effective June 1, 2006.  

Thus, the question now before the Board is whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at a higher 70 percent or 100 percent disability rate.    



VA treatment records dated from March 2007 to May 2007 show that the Veteran was cooperative, with good grooming and hygiene, had an appropriate affect and clear and fluent speech, with thought processes that appeared logical and thought content that seemed appropriate.  The Veteran's insight and judgment were also reported as good.  In terms of symptomatology, the Veteran was found to be suffering from bad dreams, insomnia, a loss of interest in his usual activities, irritability, depressed moods, obsessive thoughts, and feeling detachment or estrangement.  The Veteran denied experiencing hallucinations, did not appear to be experiencing delusions and denied having homicidal or suicidal ideations during this time.  In May 2007, the Veteran was diagnosed with an Anxiety Disorder, NOS, as he did not meet the diagnostic criteria for a diagnosis of PTSD at that time; and assigned a GAF score of 58.  

During an August 2007 VA examination, the Veteran was diagnosed with mild PTSD and assigned a GAF score of 65.  At that time, the Veteran was found to be alert and oriented, with fair eye contact and speech that was within normal limits.  However, he was noted to be experiencing insomnia and depression and had been placed on medication.  The Veteran's mood was reported as depressed, with a flat affect.  The Veteran stated that he had a fear of flying because it reminded him of Vietnam; and the examiner noted that he had a hyperstartle reaction to thunder and of electricity.  Ultimately, the examiner diagnosed the Veteran with PTSD and opined that while the Veteran's PTSD symptoms impaired his functioning, particularly his social functioning, the Veteran was able to maintain a successful record of employment as a truck driver since military discharge.   

A March 2008 VA treatment record reflects that the Veteran was assessed with PTSD/depression with occasional nightmares.  The record indicates that the Veteran reported he did not want any treatment for PTSD at that time; and that he stopped using the medications trazadone and celexa for his PTSD. 

During a July 2008 VA examination report, the Veteran's affect was reported as ranging from being appropriate to mildly constricted.  His psychomotor activity level was reported as normal.  The Veteran was found to be without impairment of thought processing or communication, and there were no signs of hallucinations or delusions.  Impulse control was reported to be adequate; and the Veteran denied having symptoms such as panic attacks or compulsive behaviors.  The Veteran also denied any problems with suicidal or homicidal thinking.  The examiner noted that the Veteran took himself off antidepressant medication a number of months before the exam due to feelings of adequate mood.  The Veteran also reported that he took care of his yard work, mowed his lawn and tinkered with things in his garage.  

In terms of social interactions, the Veteran reported during his July 2008 VA examination that he did not like to be in large crowds or go to bigger restaurants.  He did say, however, that he was able to see his brother and one other friend and that they spent a lot of time together and enjoyed numerous activities.  He also indicated that he could eat out in a small restaurant.  In regards to his brother, the Veteran reported that when they would visit, he and his brother used to go for rides, looked at old cars or went to auctions and sales.  The Veteran also reported that his sister helped him with his grocery shopping, but her assistance was not just due to his PTSD but was also related to other health problems.  As to his occupation, the VA examiner noted that the Veteran did not mention any psychiatric troubles impacting his employment and/or problems with his truck driving or warehouse positions.  According to the examiner, the Veteran's occupational impairment appeared to be more the result of physical problems unassociated with his PTSD.  The Veteran was ultimately diagnosed with mild PTSD; and assigned a GAF score of 61.  

A September 2009 VA medical record noted that the Veteran's PTSD/depression was stable.  

In 2012, the Veteran testified before the undersigned that he continued to experience startled response to such things as lightening, thunder and gunshot fire because of his PTSD.  He also continued to have recurrent and distressing recollections.  Additionally, the Veteran reported that he was hypervigilant, in terms of looking around things about him.  He indicated that he still felt uncomfortable in crowds, so he shopped late or early when few people were around.  He also indicated that he was not afraid of getting into physical confrontations with others if it was necessary.  In addition to the foregoing, the Veteran testified that while he continued to have sleeping problems, they were more a result of an urgency to use the bathroom rather than being related to his PTSD.  He stated that he did not have bad dreams, because he had so many difficulties getting and staying asleep because of his need to urinate frequently throughout the night.  He reported that he used to enjoy fishing, but did not do it often anymore because of his hip - not because of his PTSD.  Lastly, the Veteran testified that he has a difficult relationship with his son.  However, he indicated that these difficulties were the result of a financial situation with his son rather than a problem related to his PTSD. In terms of occupational history, the Veteran testified that he worked as a truck driver for 42 years; and that he retired from his job in July 2008 because he could not do it any longer.  In this regard, the Veteran stated that he retired from work because of pain associated with a left hip condition. 

In December 2012, the Veteran was afforded a third PTSD VA examination.  In addressing the effect of the Veteran's PTSD on his occupational and social impairment, the December 2012 VA examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner provided this opinion after noting the Veteran had PTSD symptoms that included depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He reported that on the day of the examination, the Veteran's affect ranged from normal to mildly restricted.  The Veteran was polite and cooperative and did not appear to be in significant emotional distress.  His eye contact, speech and behavior were all reported as normal.  The examiner stated that the Veteran did not have panic attacks or obsessive-compulsive disorder.  There were no delusions or hallucinations; and the Veteran denied suicidal an homicidal ideation.  Memory was reported to be grossly intact.

During his December 2012 examination, the Veteran reported that he typically was in an "ok" mood most of the time, although there were times that he felt down, would occasionally cry and would have self-critical thinking.  The Veteran reported that he was not usually anxious or excessively nervous with the exception of being in public or crowds (hypervigilance).  He tried to avoid activities, places and people that arose recollections.  Regarding his PTSD, he stated he was not plagued much at all anymore by war related nightmares; and only experienced intrusive war memories occasionally.  He continued to be rather isolated and experienced hyperstartle response, but denied  problems with excessive anger or irritability.  The Veteran reported participating in fewer activities, but stated that this was more because of his physical health problems rather than his PTSD.  He also noted that his sleep had improved with medication.  The examiner found the Veteran's PTSD symptoms to be mild-to-moderate in severity.  He assigned the Veteran a GAF score of 60. 

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity (the criteria necessary for the assignment of a 50 percent disability rating) in comparison to a higher level of impairment exhibited by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood (as required for the assignment of a 70 percent disability rating).  

In this regard, the evidence shows that the Veteran has (at various times) had a flattened affect, depressed mood, anxiety, chronic sleep impairment and bad dreams.  He has also been shown to have difficulty in establishing and maintaining effective work and social relationships; and has been noted to experience occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  What the evidence does not show is that the Veteran has ever experienced the above-referenced symptoms at a frequency or severity that could be considered worse than mild-to-moderate.  Specifically, the Board finds it notable that all three of the Veteran's PTSD VA examiners have essentially opined that the Veteran's PTSD symptomatology is, at worst, moderate.  The Veteran's GAF scores ranging from 58 to 65 are indicative of mild-to-moderate symptoms and mild-to-moderate difficulty in terms of occupational and social functioning.  
 

In terms of the occupational impairment, the Veteran most certainly has experienced PTSD symptomatology (such as irritability, depressed mood, social isolation, etc.) that has reduced his reliability and job productivity in different ways at different times.  However, the Board finds that the Veteran's symptomatology has never been severe enough or frequent enough to increase his PTSD disability rating from 50 percent to 70 percent.  In this regard, the Veteran himself has stated that his primary occupational difficulties were the result of non-service connected health problems, such as his left hip disorder, rather than his PTSD.  Specifically, he testified that he worked as a truck driver for 42 years, without missing any work, and that the only reason he retired in July 2008 was because of incredible left hip pain that prevented him from being able to do his job.  He also essentially indicated to his July 2008 VA examiner that his occupational impairment was related more to his non-service connected physical problems rather than his PTSD, as he did not mention during the examination experiencing any psychiatric troubles impacting his employment as a result of his PTSD.  

In regards to social impairment, the Veteran has reported maintaining meaningful  relationships with his brother and his sister.  The Veteran's ability to spend time with his brother and participate in certain, less crowded activities with him reflects functioning on the Veteran's part that is higher than the social impairment contemplated by a 70 percent disability rating.  The Veteran has also exhibited insight in recognizing that since he does not like being in large crowds or large restaurants, he shops late in the evening when hardly anyone is around, has his sister do his shopping for him and dines at smaller restaurants when he goes out.  The Veteran's relationship with his son is also an example to be considered.  The Veteran testified during his December 2010 BVA hearing that he had gotten into arguments with his son over a financial situation that occurred during his divorce.  Specifically, he felt his son had taken advantage of him.  However, when asked about his (then) current relationship with his son, the Veteran said that they had a good one.  The ability to maintain this relationship suggests that the Veteran has the ability to control his impulses, work through difficult situations with other people and recognizes the importance of maintaining the relationship.  Lastly, the Board observes that the Veteran testified that he would probably have a physical confrontation with someone who challenged him.  Upon further discussion, he reported that he "quiet often" "got into it" with his assistant supervisor at work.  He did not, however, indicate that the arguments between himself and his supervisor ever escalated beyond verbal confrontations; nor did he report that he felt these work incidents were unprovoked.  Additionally, the Veteran testified that he wanted to have a confrontation with one of his VA clinical providers because he felt that person was arrogant.  However, there is no indication in the record that the Veteran challenged this VA employee, either verbally or physically, again reflecting insight and judgment higher than that of the 70 percent rating criteria.  

Thus, while the Veteran's PTSD symptomatology suggests difficulty in establishing and maintaining effective work and social relationships, these symptoms are not indicative of a partial or complete inability to do so.  As such, these symptoms are not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.  An initial rating in excess of 50 percent for PTSD is denied.  

In terms of evaluating the Veteran's service connected PTSD on an extraschedular basis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria of Diagnostic Code 9411 for the Veteran's service connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores of 58, 60, 61 and 65 appear to more than accurately quantify the Veteran's overall level of impairment and are consistent with the 50 percent disability rating that has been assigned in this case. 

In short, there is nothing in the record to indicate that the service connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)  (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. §3.321 (b)(1) is not warranted.

Claim of entitlement to a TDIU

Lastly, the Board must consider whether the Veteran is entitled to a total disability rating based on individual unemployability ("TDIU"). 

The Veteran's former representative has argued that the Veteran is entitled to a TDIU on the basis that he is unable to work due to his service connected disabilities.  See February 2011 written argument after BVA hearing.  In essence, the representative asserted that the Veteran was forced to leave his job because of his PTSD condition; and that the Veteran's reluctance to be labeled as a veteran with PTSD and the stigmatism that goes along with that label, led him to choose to not disclose his reasons for early retirement.  In support of this claim, several letters from the Veteran's previous employer and doctors were submitted for the record.  These letters essentially state that the Veteran had health issues that affected his ability to do his job.  See June 2008 letter from D.J. (manager reported the Veteran was retiring due to health issues that affected his job and that further qualifications were questionable for him to continue); July 2011 letter from B.M., MD (doctor confirmed for the record that the Veteran was being treated for several disorders); August 2011 letter from G.S., MD (doctor reported that the Veteran had multiple conditions that, along with the medications required for the conditions, disqualified the Veteran from obtaining medical clearance for a special license needed in order to do his job); January 2013 letter from D.J. (manager stated that due to health problems, the Veteran stopped driving trucks and worked in a warehouse, where he ultimately retired as his health declined due to problems with leg discomfort).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability, provided that the Veteran has one service connected disability rated at 60 percent or higher; or two or more service connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. §3.321. 

The central inquiry of a TDIU is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Turning to the schedular criteria, the Board observes that starting in June 2006, 
the Veteran was service connected for PTSD at a disability rate of 50 percent.  Beginning in February 2009, the Veteran became service connected for diabetes mellitus at a disability rate of 20 percent.  Therefore, from February 2009 to the present, the Veteran's combined disability rating has been 60 percent.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more or combined rating of 70 percent) to be considered for a TDIU has not been satisfied.  38 C.F.R. 4.16(a).  

In regards to the evidence related to unemployability, the record reflects that the Veteran was in the active military service from April 1967 to April 1970.  On his October 2008 Application for Increased Compensation based on Unemployability, the Veteran reported that he did not graduate from high school but had training as a CDL truck driver.  He reported employment from 1999 to 2008 as a truck driver.  The Veteran further reported that his PTSD began to affect his full-time employment on July 18, 2008, the date he became too disabled to work and the date he retired from his job as a truck driver and warehouse worker.  Of note, however, on the application is that even though the Veteran reported in the "disability question box" of the application that his service connected PTSD was the disability that prevented him from securing or following any substantially gainful occupation, he remarked on the second page of the application that he had to turn in his CLD trucking license because of his high blood pressure.  Id., p. 2.  He did not comment on how his PTSD effected his ability to obtain or remain employed.  

Also of great interest to the Board is the Veteran's BVA hearing testimony, in which the Veteran testified that he worked for forty-two years as a truck driver; and that he retired because he could not physically perform his job duties any longer because of pain associated with his left hip.  The Veteran testified that he never lost any time from work because of his PTSD.  He reported that when he was unable to drive his truck because of his physical pain, he was transferred to work on the mill line at his job, pushing feed.  He also stated that he tried to do that job, but he could not do so because of the physical pain he was in.  As such, he decided to retire when he became 62 because of his physical disabilities.   

So, contrary to former counsel's argument that the Veteran retired from his job because of his PTSD, the Veteran's application remarks and hearing testimony show that his service connected PTSD did not impact his employment decision-making.  Rather, the Veteran voluntarily decided to retire because of pain associated with his non-service connected medical disorders.  

In addition to the foregoing, the evidence set forth in the body of this decision details the mild-to-moderate nature of the Veteran's PTSD and the functional impact the disability has on him.  Of particular interest is that during his most recent VA examination, a clinical psychologist performed a mental status examination, reviewed the Veteran's records and obtained a medical history from the Veteran.  After doing so, he addressed the question of whether the Veteran's service connected PTSD rendered him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner opined that the Veteran's PTSD is mild-moderate in nature and that the Veteran left work in 2008 due to physical health problems.  He stated that the Veteran had not been significantly affected at work by his PTSD symptoms.  Therefore, he was of the opinion that the Veteran's PTSD did not cause him to be unemployable.     

Turning to the question of whether the Veteran's service connected diabetes mellitus rendered him unable to secure or follow a substantially gainful occupation, the Board once again turns to the most recent VA examination report that addresses the issue.  As discussed above, in December 2012, the Veteran underwent a VA examination to determine the severity of his diabetes mellitus.  At that time, the VA examiner was asked to provide an opinion as to whether the Veteran's diabetes mellitus impacted his ability to work, the answer to which was "No."  In stating so, the examiner referenced the fact that the Veteran did not stop working because of his diabetes mellitus, but because he was eligible to stop working because of age.  In this regard, the examiner further opined that the Veteran's diabetes mellitus did not render him unable to secure or follow a substantially gainful occupation.  

Thus, the most probative evidence of record shows that the Veteran's service connected PTSD and his service connected diabetes mellitus, separately or together, do not render the Veteran unable to secure or follow a substantially gainful occupation, nor does the Veteran himself (rather than his former representative) contend otherwise.  As the evidence does not show that the Veteran was unable to secure or maintain substantially gainful employment due to service connected disabilities alone, the claim is denied.




ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied. 

An initial disability rating in excess of 50 percent for posttraumatic stress disorder is denied.

A total rating based upon individual unemployability is denied.



____________________________________________
DEBORAH SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


